                                              Case 2:16-cv-00806-WBS-AC Document 96 Filed 04/01/19 Page 1 of 2



                                       1   Lawrance A. Bohm (SBN: 208716)
                                           lbohm@bohmlaw.com
                                       2   Derek K. Ulmer (SBN: 318255)
                                       3   dulmer@bohmlaw.com
                                           BOHM LAW GROUP, INC.
                                       4   4600 Northgate Boulevard, Suite 210
                                           Sacramento, California 95834
                                       5   Telephone: 916.927.5574
                                       6   Facsimile: 916.927.2046
                                           Robert L. Boucher (SBN: 244760)
                                       7
                                           robert@boucher-law.com
                                       8   BOUCHER LAW
                                           2121 Natomas Crossing Drive, Suite 200-239
                                       9   Sacramento, CA 95834
                                           Telephone: 916.974.975
                                      10
                                           Attorneys for Plaintiffs ROBERT TERRY,
                                      11
                                           CREST CORPORATION, and CREST IRREVOCABLE
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   BUSINESS TRUST DBA FREEDOM MEDIA
   SACRAMENTO, CALIFORNIA 95834




                                      13                                  UNITED STATES DISTRICT COURT
       BOHM LAW GROUP, INC.




                                      14                                 EASTERN DISTRICT OF CALIFORNIA
                                      15   ROBERT TERRY, et al.,                          Case No.: 2:16-cv-00806-WBS-AC
                                      16           Plaintiffs,             [PROPOSED] ORDER GRANTING
                                      17                                   STIPULATION OF THE PARTIES TO
                                                  v.                       CONTINUE DISCOVERY AND TRIAL
                                      18                                   DATES AND MODIFY SCHEDULING
                                           REGISTER TAPES UNLIMITED, INC., ORDER
                                      19   et al,                           Assigned to Honorable William B. Shubb for All
                                      20                                                 Purposes; Courtroom 5
                                                  Defendants.
                                      21                                   Action Filed:            January 26, 2016
                                                                           Current Trial Date:   June 18, 2019
                                      22
                                                                           Proposed Trial Date: November 19, 2019
                                      23
                                      24
                                      25           Pursuant to the Stipulation of the Parties, the Parties’ requests regarding Discovery and
                                      26   Trial Dates and Scheduling Order herein are GRANTED as follows:
                                      27           1.      A continuance of non-expert discovery from March 15, 2019 to June 21, 2019;
                                      28           2.      A continuance of expert disclosure from March 15, 2019 to June 21, 2019;
                                                                                               1

                                           [Proposed] Order Granting Stipulation of the Parties to Continue            Lawrance A. Bohm, Esq.
                                           Discovery and Trial Dates and Modify Scheduling Order                          Derek K. Ulmer, Esq.
                                           Terry, et al. v. Register Tapes Unlimited, Inc., et al.                      Robert L. Boucher, Esq.
                                           Case No.: 2:16-cv-00806-WBS-AC
                                              Case 2:16-cv-00806-WBS-AC Document 96 Filed 04/01/19 Page 2 of 2



                                       1           3.      A continuance of the last day to file dispositive motions and discovery motions
                                       2                   (other than motions in limine) from March 22, 2019 to July 8, 2019;
                                       3           4.      A continuance of rebuttal expert discovery from April 15, 2019 to July 11, 2019;
                                       4           5.      Parties shall file a joint pre-trial conference statement on or before September 9,
                                       5                   2019, pursuant to Local Rule 281(a)(2);
                                       6           6.      A continuance of the pre-trial conference from April 29, 2019 to September 16,
                                       7                   2019 at 1:30pm in Courtroom 5, and
                                       8           7.      A continuance of the trial from June 18, 2019 to November 19, 2019 at 9:00am
                                       9                   in Courtroom 5.
                                      10
                                      11   IT IS SO ORDERED.
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12
   SACRAMENTO, CALIFORNIA 95834




                                      13   Dated: April 1, 2019
       BOHM LAW GROUP, INC.




                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                               2

                                           [Proposed] Order Granting Stipulation of the Parties to Continue             Lawrance A. Bohm, Esq.
                                           Discovery and Trial Dates and Modify Scheduling Order                           Derek K. Ulmer, Esq.
                                           Terry, et al. v. Register Tapes Unlimited, Inc., et al.                       Robert L. Boucher, Esq.
                                           Case No.: 2:16-cv-00806-WBS-AC
